Case 6:19-cv-01837-CEM-LRH Document 63 Filed 05/18/20 Page 1 of 11 PageID 757



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY and STATE
FARM FIRE AND CASUALTY
COMPANY,
           Plaintiffs,
                                                v.
                                                         Case No. 6:19-cv-01837-CEM-LRH

ADVANTACARE OF FLORIDA, LLC,
CRN RECEIVABLE MANAGEMENT
LLC, ADVANTACARE MULTI-SPECIALTY
GROUP, LLC, KERRIANN FITZPATRICK, f/k/a
KERRIANN HERZOG, JOHN MANCUSO,
KENNETH HOWE, and FRANK SEVERIANO
ALVAREZ JR.,
M.D.,
            Defendants.
____________________________________/

    DEFENDANT ADVANTACARE OF FLORIDA, LLC and FRANK SEVERIANO
       ALVAREZ JR., M.D.’S NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendants ADVANTACARE OF FLORIDA, LLC and FRANK SEVERINO

ALVAREZ, by and through undersigned counsel, submit supplemental authority in support of

their Motion to Dismiss (Doc. 26), and state:

       1.      On September 24, 2019, the Plaintiffs filed their Complaint. (Doc. 1).

       2.      On December 2, 2019, Defendants Advantacare of Florida, LLC and Frank

Severino Alvarez filed their Motion to Dismiss. (Doc. 26.)

       3.      The Defendants’ Motion to Dismiss is set for hearing on May 19, 2020. (Doc. 56).

       4.      In preparing for the May 19, 2020 hearing, the undersigned discovered the order

entered by the Honorable Virginia M. Hernandez Covington in Quilty v. Envision Healthcare

Corp., No. 8:18-cv-341-T-33CPT, 2018 U.S. Dist. LEXIS 90427 (M.D. Fla. May 31, 2018).




                                                     1
Case 6:19-cv-01837-CEM-LRH Document 63 Filed 05/18/20 Page 2 of 11 PageID 758



       5.      In Quilty, Judge Covington held that a claim under Florida Deceptive and Unfair

Trade Practices Act does not apply to “[a]ny person or activity regulated under laws administered

by: (a) The Office of Insurance Regulation of the Financial Services Commission.” Fla. Stat. §

501.212(4)(a). Judge Covington dismissed the Plaintiff’s claim holding that a violation of Florida's

balance-billing statutes, which are part of Florida's Insurance Code (Chapters 624-651), is

regulated and enforced by the Office of Insurance Regulation and therefore exempted from

FDUTPA.


                                                     Respectfully Submitted,
                                                     s/Chad A. Barr_________
                                                     CHAD A. BARR, ESQUIRE
                                                     Fla. Bar No.: 55365
                                                     LAW OFFICE OF CHAD A. BARR, P.A.
                                                     238 North Westmonte Drive
                                                     Suite 200
                                                     Altamonte Springs, Florida 32714
                                                     Telephone: (407) 599-9036
                                                     chad@chadbarrlaw.com
                                                     service@chadbarrlaw.com
                                                     frances@chadbarrlaw.com

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document was furnished to the following

recipients via electronic mail: David Spector, Esquire at david.spector@hklaw.com, James Duffy,

Esquire, at james.duffy@hklaw.com, Joseph Valdivia, Esquire at joseph.valdivia@hklaw.com,

Bruce Rosenberg, Esq. at rosenberg@rosenberglawpa.com, and Alexis Rosenberg, Esq. at

arosenberg@rosenberglawpa.com, and Gregory Zitani, Esquire, at greg.zitani@westcolaw.com on

this 18th day of May 2020.

                                                     s/Chad A. Barr_________
                                                     CHAD A. BARR, ESQUIRE
                                                     Fla. Bar No.: 55365
                                                     LAW OFFICE OF CHAD A. BARR, P.A.

                                                 2
Case 6:19-cv-01837-CEM-LRH Document 63 Filed 05/18/20 Page 3 of 11 PageID 759
Case 6:19-cv-01837-CEM-LRH Document 63 Filed 05/18/20 Page 4 of 11 PageID 760
Case 6:19-cv-01837-CEM-LRH Document 63 Filed 05/18/20 Page 5 of 11 PageID 761
Case 6:19-cv-01837-CEM-LRH Document 63 Filed 05/18/20 Page 6 of 11 PageID 762
Case 6:19-cv-01837-CEM-LRH Document 63 Filed 05/18/20 Page 7 of 11 PageID 763
Case 6:19-cv-01837-CEM-LRH Document 63 Filed 05/18/20 Page 8 of 11 PageID 764
Case 6:19-cv-01837-CEM-LRH Document 63 Filed 05/18/20 Page 9 of 11 PageID 765
Case 6:19-cv-01837-CEM-LRH Document 63 Filed 05/18/20 Page 10 of 11 PageID 766
Case 6:19-cv-01837-CEM-LRH Document 63 Filed 05/18/20 Page 11 of 11 PageID 767
